             19-11425-mkv             Doc 1        Filed 05/01/19           Entered 05/01/19 20:30:08                   Main Document
                                                                           Pg 1 of 7
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                C.T.W. REALTY CORP.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  55-59 Chrystie Street
                                  New York, NY 10002
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             19-11425-mkv               Doc 1           Filed 05/01/19         Entered 05/01/19 20:30:08                          Main Document
                                                                              Pg 2 of 7
Debtor    C.T.W. REALTY CORP.                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            19-11425-mkv             Doc 1           Filed 05/01/19          Entered 05/01/19 20:30:08                      Main Document
                                                                            Pg 3 of 7
Debtor   C.T.W. REALTY CORP.                                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
            19-11425-mkv                 Doc 1    Filed 05/01/19            Entered 05/01/19 20:30:08                       Main Document
                                                                           Pg 4 of 7
Debtor    C.T.W. REALTY CORP.                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 1, 2019
                                                  MM / DD / YYYY


                             X   /s/ Gary M. Tse                                                          Gary M. Tse
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President




18. Signature of attorney    X   /s/ Steven B. Smith                                                       Date May 1, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven B. Smith
                                 Printed name

                                 Herrick Feinstein LLP
                                 Firm name

                                 Two Park Avenue
                                 New York, NY 10016
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212-592-1400                  Email address      ssmith@herrick.com


                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
19-11425-mkv       Doc 1     Filed 05/01/19     Entered 05/01/19 20:30:08         Main Document
                                               Pg 5 of 7




                      CERTIFICATE OF CORPORATE RESOLUTION


        I, the undersigned, being the President of C.T.W. Realty Corp., a New York corporation

 (the “Company’'), do hereby certify that the Board of Directors (the “Board”) of the Company

 duly adopted the following resolutions at a meeting held on May 1, 2019, and they have not been

 modified or rescinded, and remain in full force and effect:

                “RESOLVED, that in the judgment of the Board it is desirable and
                in the best interests of the Company, its creditors, shareholders and
                other interested parties that a petition be filed by the Company
                seeking relief under the provisions of chapter 11 of title 11, United
                States Code, (the “Bankruptcy Code”) in which the authority to
                operate as a debtor-in-possession will be sought, and the filing of
                such petition is authorized hereby, and the Company shall initiate a
                bankruptcy case and proceedings; and be it further
                RESOLVED, that any individual duly appointed by the Board as
                the President, Chief Executive Officer, or Chief Administrative
                Officer (Chief Financial Officer) (each, an “Authorized Officer.”
                and together, the “Authorized Officers”), be and each hereby is,
                authorized and directed, for and on behalf of the Company, to
                execute and verify a petition in the name of the Company under
                chapter 11 of the Bankruptcy Code and cause the same to be filed
                in a United States Bankruptcy Court in such form and at such time
                as the Authorized Officer executing said petition on behalf of the
                Company shall determine; and be it further
                RESOLVED, that the Authorized Officers of the Company be, and
                each of them hereby is, authorized and directed, for and on behalf
                of the Company to take or cause to be taken any and all actions, in
                compliance with applicable law, which the Authorized Officer
                taking such action(s) may deem necessary or appropriate to
                communicate the position of this Board, as set forth in the
                foregoing resolutions, to the Company’s stockholders; and be it
                further
               RESOLVED, that the Authorized Officers of the Company, or any
               of them, be and they hereby are, authorized to execute, verify
               and/or file or cause to be filed (or direct others to do so on their
               behalf), all documents, including, without limitation, petitions,
               schedules, lists, affidavits, motions, pleadings and other papers and
               to take any and all action which they may deem necessary or
               proper in connection with such proceedings under chapter 11 of the
               Bankruptcy Code, and in that connection to retain and employ
19-11425-mkv     Doc 1     Filed 05/01/19     Entered 05/01/19 20:30:08         Main Document
                                             Pg 6 of 7




               Herrick, Feinstein LLP, and to retain and employ other legal
               counsel or other professionals which they may deem necessary or
               proper with a view to the successful conclusion of such bankruptcy
               case; and be it further
               RESOLVED, that the Company, as debtor and debtor in
               possession be, and hereby is, authorized to grant any guarantees,
               pledges, mortgages, and other security interests as necessary to
               obtain use of cash collateral or debtor-in-possession financing; and
               be it further
               RESOLVED, that the Authorized Officers be, and each of them
               hereby is, authorized and empowered for and in the name and on
               behalf of the Company to amend, supplement or otherwise modify
               from time to time the terms of any documents, certificates,
               instruments, agreements or other writings referred to in the
               foregoing resolutions; and be it further
               RESOLVED, that the Authorized Officers be, and each of them
               hereby is, authorized, in the name and on behalf of the Company to
               take or cause to be executed or delivered all such further
               agreements, documents, certificates and undertakings, and to incur
               all such fees and expenses as in their judgment shall be necessary,
               appropriate or advisable to effectuate the purpose and intent of any
               and all of the foregoing resolutions; and be it further
            RESOLVED that all acts lawfully done or actions lawfully taken
            by any Authorized Officer to seek relief on behalf of the Company
            under chapter 11 of the Bankruptcy Code, or in connection with
            the chapter 11 case, or any matter related thereto, be and hereby
            are, adopted, ratified, confirmed and approved in all respects as the
            acts and deeds of the Company.

      IN WITNESS WHEREOF, I have hereunto set my hand, thfs 1st day of May, 2019


                                             rv
                                     (jary M. Tse
                                     President /
19-11425-mkv       Doc 1   Filed 05/01/19     Entered 05/01/19 20:30:08         Main Document
                                             Pg 7 of 7




 STATE OF NEW YORK )
                              ss.:
 COUNTY OF NEW YORK)
         On the      day of May, 2019, before me personally came Gary M. Tse to me known, who
 being duly sworn, did depose and say that he resides at 14 Kathy Street, Kendall Park, NJ 08824;
 that he is the President of C.T.W. Realty Corp., the corporation described in and which executed
 the foregoing instrument; and that he executed the foregoing Resolution with the authority of
 said corporation.




                                                           Notary Public                    a

                                                            LARISA PORETSKAYA
                                                        Notary Public, State of New York’
                                                               No. 01PO6188619
                                                        Qualified in Westchester County,^
                                                       Commission Expires June 9, 20 dP




 HF 12735776V. I
